In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-693V
                                     Filed: October 30, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
REBECCA RUSSELL               *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Stipulation;
v.                            *                               Attorneys’ Fees and Costs
                              *
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Anne C. Toale, Maglio Christopher & Toale, Sarasota, FL, for petitioner.
Althea W. Davis, United States Department of Justice, Washington, DC, for respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

        On August 1, 2014, Rebecca Russell (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012).
Petitioner alleged that as a result of receiving an influenza (“flu”) vaccine on September 28,
2012, she developed transverse myelitis. Petition at ¶ 1, 5, 9. Further, petitioner alleged that she
experienced residual effects of her injury for more than six months. Id. at ¶ 10. A Decision was
issued on September 23, 2015, awarding compensation pursuant to the parties’ stipulation filed
September 22, 2015. Judgment was entered October 26, 2015.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
        On October 30, 2015, the parties filed a Stipulation of Fact concerning attorneys’ fees
and costs. Petitioner requests a total award of final attorneys’ fees and costs of $16,403.00 be
issued. Stip. of Fact ¶ 5. Pursuant to General Order #9, petitioner’s counsel also represented that
petitioner did not incur any reimbursable out-of-pocket expenses in this matter. Id. at ¶ 4. The
parties’ stipulation indicates that respondent does not object to the amended amount of
$16,403.00 that petitioner is requesting for attorneys’ fees and costs.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. § 300
aa-15(e). Based on the reasonableness of the parties’ stipulation, the undersigned GRANTS the
request for approval and payment of attorneys’ fees and costs.

    Accordingly, I hereby award:

    (1) A lump sum of $16,403.00 in the form of a check payable jointly to petitioner and
        petitioner’s counsel, Anne C. Toale, for petitioner’s attorneys’ fees and costs.

    The clerk of the court shall enter judgment in accordance herewith.3

IT IS SO ORDERED.


                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                   2